          Case 3:20-cv-05537-RAJ Document 59 Filed 01/06/21 Page 1 of 2



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 9                                AT SEATTLE
10
     CAROL LORRAINE TUCKER,
11                                                  No. 3:20-cv-05537-RAJ
                           Plaintiff,
12
            v.                                      ORDER OF DISMISSAL
13
     UNITED STATES POSTAL
14   SERVICE,
15
                           Defendant.
16

17
         On December 21, 2020, the Court entered a minute order requiring Plaintiff
18   to show cause no later than December 28, 2020, why this matter should not be
19   dismissed without prejudice based on Plaintiff’s failure to comply with the
20   Court’s Order Regarding FRCP 26(f) Conference, Initial Disclosures, and Joint
21   Status Report. Dkt. # 57.
22       On December 28, 2020, Plaintiff filed a response to the minute order to
23   show cause, which response the Court finds deficient in addressing Plaintiff’s

24   failure to comply with the Court’s initial case scheduling order. To date,

25   Plaintiff has refused to participate in an FRCP 26(f) conference, has not
     exchanged initial disclosures with Defendant, and has not participated in
26


      ORDER OF DISMISSAL – 1
          Case 3:20-cv-05537-RAJ Document 59 Filed 01/06/21 Page 2 of 2



 1   submission of a Joint Status Report as required by the Court. Accordingly, this
 2   matter is DISMISSED without prejudice for want of prosecution.
 3

 4       DATED this 6th day of January, 2021.

 5

 6
                                                     A
 7                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER OF DISMISSAL – 2
